      Case 20-80238-TLS       Doc 57    Filed 02/05/21 Entered 02/05/21 13:12:24          Desc Main
                                        Document     Page 1 of 2
                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                     ) BK. NO. 20-80238-TLS
                                                      )
WILLIAM RAYMOND BRYAN                                 ) CHAPTER 13
                    SSN: ###-##-5015                  )
                                                      )
                                                      )
                                                      )
Debtor.

                        TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN

COMES NOW, KATHLEEN A. LAUGHLIN, Chapter 13 Trustee, and objects to confirmation of the plan
pursuant to 11 U.S.C. § 1324 and Neb. R. Bankr. P. 3015-2(D) for the following reason(s):

   1. It appears the Debtor owes a domestic support obligation. However, the amended plan does
      not provide treatment for a domestic support obligation.

   2. It appears there is an error regarding the pre-confirmation interest rate provided to First
      Nebraska Credit in Part 6(B)(2) of the amended plan. Based on the amount of interest to be
      paid, the amended plan is underfunded.

   3. The Trustee is unable to determine if the Debtor is devoting all available income to his plan.
      When the case was filed, the calculation on Schedule I included an improper deduction. The
      Debtor has since filed three Responses stating the Debtor will provide updated pay advices to
      the Trustee and the Debtor will file Amended Schedule I. However, as of the filing of this
      Objection, the Trustee has still not received updated pay advices and Amended Schedule I has
      still not been filed. Further information regarding the income of the Debtor will be necessary.

   4. Neb. R. Bankr. P. 3015-2(G) requires an employer deduction unless the Court authorizes direct
      payments. At this time, no motion for direct pay has been filed.

WHEREFORE, Trustee prays that the Trustee's Objection to Confirmation be sustained.

          DATED: February 5, 2021


                                                         s/ Kathleen A. Laughlin
                                                         Kathleen A. Laughlin #16883
                                                         Chapter 13 Trustee
                                                         13930 Gold Circle, Suite #201
                                                         Omaha, NE 68144
                                                         (402) 697-0437
                                                         1-800-884-0437
      Case 20-80238-TLS        Doc 57    Filed 02/05/21 Entered 02/05/21 13:12:24          Desc Main
                                         Document     Page 2 of 2


                                        CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the Trustee's Objection was served on
CARRIE DOLL, debtor attorney, via the CM/ECF system of the United States Bankruptcy Court and a copy
was mailed on February 5, 2021, by first-class, U.S. mail, postage prepaid to the Debtor at the address listed
below:

WILLIAM RAYMOND BRYAN
916 CREST RD
PAPILLION, NE 68046


                                                          s/ Kathleen A. Laughlin
                                                          Kathleen A. Laughlin
